REASONS FOR ALLOWANCE/EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment as following was given on 06/30/2020 by Applicant’s Representative Attorney Scott Paul, Registration No. 42984.  
Please allow the application as follows:
In the Claims:
21. (Currently Amended) A computer-implemented method within a client computer that is configured to interact with a portal server, comprising:
sending, to the portal server, a request for a portal page;
receiving an intermediate result of the requested portal page; and
completing rendering of the portal page using the intermediate result, wherein performance of server-side aggregation and rendering of a requested portal page is monitored by the portal server,
a measured performance parameter value of the server-side aggregation and rendering is
compared against a pre-defined threshold value by the portal server, and
the portal server interrupting the server-side aggregation and rendering a calculation of a value equivalent to the threshold value minus the pre-defined transmission parameter value is generated.
28. (Currently Amended) A client computer that is configured to interact with a server
computer, comprising
a hardware processor programmed to initiate the following executable operations:
sending, to the portal server, a request for a portal page;
receiving an intermediate result of the requested portal page; and
completing rendering of the portal page using the intermediate result, wherein performance of server-side aggregation and rendering of a requested portal page is monitored by the portal server,
a measured performance parameter value of the server-side aggregation and rendering is
compared against a pre-defined threshold value by the portal server, and 
the portal server interrupting the server-side aggregation and rendering a calculation of a value equivalent to the threshold value minus the pre-defined transmission parameter value is generated.
35. (Currently Amended) A computer program product, comprising
a hardware storage device having program code,
the program code, which when executed by a client computer configured to interact with a server computer, causes the client computer to perform:
sending, to the portal server, a request for a portal page;
receiving an intermediate result of the requested portal page; and
completing rendering of the portal page using the intermediate result, wherein performance of server-side aggregation and rendering of a requested portal page is monitored by the portal server,

the portal server interrupting the server-side aggregation and rendering a calculation of a value equivalent to the threshold value minus the pre-defined transmission parameter value is generated.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/07/2020 has been entered, and considered by the Examiner.
Drawings
The drawings filed on 06/17/2019 have been accepted by the Examiner.

Reasons for Allowance
Claims 1-20 have been preliminarily cancelled.
Claims 21, 28, and 35 have been amended by Examiner as listed above and approved by Applicant’s Representative Attorney on 06/30/2020.
A Terminal Disclaimer was filed by Applicant on 6/29/2020 and approved by the office on the same day to overcome Double Patenting rejections over Applications/Patents 14064469/9811351 and 15803856/10324737.
Claims 21-40 are allowed.
The following is an examiner's statement of reasons for allowance:
The independent Claims 21, 28, and 35 are allowable because the prior art made of record do not specifically teach the following:
a measured performance parameter value of the server-side aggregation and rendering is compared against a pre-defined threshold value by the portal server, and
interrupting the server-side aggregation and rendering, by the portal server, based on a predefined transmission parameter value such that the interrupting occurs after a calculation of a value equivalent to the threshold value minus the pre-defined transmission parameter value is generated.
The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.
The claimed limitations are novel and non-obvious over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THU V HUYNH/Primary Examiner, Art Unit 2177